DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-5,14-16,20-34,39 and 41 are subject under examination.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Alan Weisberg (Registration number 43,982) on 8/06/2021.

The claims are replaced with the claims below:

1. 	(Currently Amended) A method performed by a wireless device for performing a transmission at a changed Coverage Enhancement, CE, level in a random access procedure, the wireless device and a network node being configured to operate in a wireless communications network, the method comprising:	receiving  a random access order from the network node, the random access order indicating a first preamble and a first carrier to be used;	transmitting, to the network node, the first preamble on the first carrier using a , the predictable way being a pre-defined function known by the network node; and 		transmitting, to the network node, a preamble on the second carrier using the second CE level.
2. 	(Previously Presented) The method of claim 1, comprising:	in the absence of a valid response from the network node after a number of transmissions corresponding to a number of attempts associated with the first CE level:
	determining whether the first carrier supports the second CE level.
3. 	(Previously Presented) The method of claim 2, further comprising:	when the first carrier supports the second CE level, the transmitting of the preamble comprises:
	transmitting, to the network node, the preamble on the first carrier using the second CE level.

5.	 (Previously Presented) The method of claim 1, wherein the selecting, in a predictable way for the network node, of the second carrier comprises: 		selecting the second carrier using a pre-defined function known by the network node.
6.-13.	(Cancelled).
14. 	(Currently Amended) A method performed by a network node for monitoring reception of a transmission at a changed Coverage Enhancement, CE, level in a random access procedure, a wireless device and the network node being configured to operate in a wireless communications network, the method comprising:	transmitting a random access order to the wireless device, the random access order indicating a first preamble and a first carrier to be used;	monitoring reception of a first transmission of the first preamble on the first carrier using a first CE level from the wireless device; and	in the absence of reception of the first transmission of the first preamble on the first carrier using the first CE level after a period of time corresponding to a period of time for transmitting a number of attempts associated with the first CE level: 		monitoring reception of a transmission of a preamble on a second carrier using the second CE level, the second carrier being selected in a predictable way for the network node, the predictable way being a pre-defined function known by the network node, and the second CE level being different from the first CE level. 
15. 	(Previously Presented) The method of claim 14, wherein the monitoring of the reception of the preamble comprises at least one from the group consisting of:	monitoring reception of a third transmission of the preamble on the first carrier using the second CE level, when the first carrier supports the second CE level; and 	monitoring reception of a fourth transmission of the preamble on a third carrier using the second CE level, when the first carrier does not support the second CE level and wherein the third carrier is predictable by the network node and different from the first carrier.
16. 	(Previously Presented) The method of claim 14, wherein the preamble is one of: 
the first preamble; and 
a third preamble being predictable by the network node and different from the first preamble.
17. - 19. 	(Cancelled).
20. 	(Currently Amended) A wireless device for performing a transmission at a changed Coverage Enhancement, CE, level in a random access procedure, the wireless device and a network node being configured to operate in a wireless communications network, the wireless device being configured to:	receive a random access order from the network node, the random access order indicating a first preamble and a first carrier to be used;	transmit, to the network node, the first preamble on the first carrier using a first CE level;	in the absence of a valid response from the network node after a number of transmissions on the first carrier corresponding to a number of attempts associated with the first CE level: 		determine a second CE level that is different from the first CE level; 		select, in a predictable way for the network node, a second carrier that is supporting the second CE level, the predictable way being a pre-defined function known by the network node; and 		transmit, to the network node, a preamble on the second carrier using the second CE level.
21. 	(Previously Presented) The wireless device of claim 20, being configured to:	in the absence of a valid response from the network node after a number of transmissions corresponding to a number of attempts associated with the first CE level: 			determine whether the first carrier supports the second CE level.
22. 	(Previously Presented) The wireless device of claim 21, wherein the wireless device is configured to transmit the preamble by being further configured to:	transmit, to the network node, the preamble on the first carrier using the second CE level, when the first carrier supports the second CE level.
23. 	(Previously Presented) The wireless device of claim 21, wherein, when the first carrier does not support the second CE level, the wireless device is configured to select, in a predictable way for the network node, the second carrier by further being configured to select, in a predictable way for the network node, a third carrier that is different from the first carrier and that is supporting the second CE level; and 
wherein the wireless device is configured to transmit the preamble by being configured to transmit, to the network node, the preamble on the third carrier using the second CE level.
24. 	(Previously Presented) The wireless device of claim 20, wherein the wireless device is configured to select, in a predictable way for the network node, the second carrier by being further configured to: 	select the second carrier using a pre-defined function known by the network node.
25. 	(Previously Presented) The wireless device of claim 24, configured to select, using the pre-defined function, the second carrier that is supporting the second CE level, by being further configured to:	select the second carrier having a carrier index ci’, wherein ci’ is given by ci’ =ci mod cn, and wherein ci is one of a carrier index of the first carrier and an index of a previous carrier and cn is the number of carriers supporting the second CE level.
26. 	(Previously Presented) The wireless device of claim 24, configured to select, using the pre-defined function, the second carrier that is supporting the second CE level, by being further configured to:	select the second carrier having a carrier index ci’, wherein ci’ is given by ci’ = pi mod cn, and wherein pi is one of an index of the first preamble and an index of a previous preamble and cn is the number of carriers supporting the second CE level.
27. 	(Previously Presented) The wireless device of claim 20, wherein the preamble is one of the first preamble and a third preamble selected in a predictable way for the network node and being different from the first preamble.
28. 	(Previously Presented) The wireless device of claim 27, being configured to:	select the third preamble as a preamble having a preamble index pi’, wherein pi’ is given by pi’ = pi mod pn, and wherein pi is an initial preamble index and n is the number of preambles supporting the second CE level.
29. 	(Previously Presented) The wireless device of claim 20, wherein the random access order comprises a first indicator indicating to the wireless device whether carrier change upon re-attempt in the same CE level is to be applied. 
30. 	(Previously Presented) The wireless device of claim 20, being configured to:	in the absence of a valid response from the network node within a number of transmissions corresponding to a number of attempts associated with the first CE level: 		select, in a predictable way for the network node, a second preamble possibly different from the first preamble: 		select, in a predictable way for the network node, a third carrier supporting the first CE level and possibly being different from the first carrier; and 		transmit the second preamble on the third carrier using the first CE level.
31. 	(Previously Presented) The wireless device of claim 30, wherein the wireless device is configured to select the second carrier by being configured to:	select the third carrier as a carrier having a carrier index ci’, wherein ci’ is given by ci’ = ci + k, wherein ci is a carrier index of the first carrier and k is the number of re-attempts.
32. 	(Previously Presented) The wireless device of claim 20, wherein the random access order comprises a second indicator indicating to the wireless device whether a preamble index used for reattempts is to be limited to a contention-free set of preamble indices.
33. 	(Currently Amended) A network node for monitoring reception of a transmission at a changed Coverage Enhancement, CE, level in a random access procedure, a wireless device and the network node being configured to operate in a wireless communications network, and the network node being configured to:	transmit a random access order to the wireless device, the random access order indicating a first preamble and a first carrier to be used;	monitor reception of a first transmission of the first preamble on the first carrier using a first CE level from the wireless device; and	in the absence of reception of the first transmission of the first preamble on the first carrier using the first CE level after a period of time corresponding to a period of time for transmitting a number of attempts associated with the first CE level: 		monitor reception of a transmission of a preamble on a second carrier using the second CE level, the second carrier being selected in a predictable way for the network node, the predictable way being a pre-defined function known by the network node, and the second CE level being different from the first CE level. 
34. 	(Previously Presented) The network node of claim 33, being configured to monitor the reception of the preamble by being configured to perform at least one from the group consisting of:	monitoring of reception of a third transmission of the preamble on the first carrier using the second CE level, when the first carrier supports the second CE level; and 	monitoring of reception of a fourth transmission of the preamble on a third carrier using the second CE level, when the first carrier does not support the second CE level and wherein the third carrier is predictable by the network node and different from the first carrier.
35. - 38. 	(Cancelled).
39. 	(Currently Amended) A computer storage medium storing a computer program comprising instructions which, when executed on at least one processor of a wireless device, causes the at least one processor to perform a method for transmission at a changed Coverage Enhancement, CE, level in a random access procedure, the wireless device and a network node being configured to operate in a wireless communications network, the method comprising:	receiving a random access order from the network node, the random access order indicating a first preamble and a first carrier to be used;	transmitting, to the network node, the first preamble on the first carrier using a first CE level;	in the absence of a valid response from the network node after a number of transmissions on the first carrier corresponding to a number of attempts associated with the first CE level: 		determining a second CE level that is different from the first CE level; 		selecting, in a predictable way for the network node, a second carrier that is supporting the second CE level, the predictable way being a pre-defined function known by the network node; and 		transmitting, to the network node, a preamble on the second carrier using the second CE level.
40. 	(Cancelled). 

41.	(Currently Amended)  A computer storage medium storing a computer program comprising instructions which, when executed on at least one processor of a network node, causes the at least one processor to perform a method for monitoring reception of a transmission at a changed Coverage Enhancement, CE, level in a random access procedure, a wireless device and the network node being configured to operate in a wireless communications network, the method comprising:	transmitting a random access order to the wireless device, the random access order indicating a first preamble and a first carrier to be used;	monitoring reception of a first transmission of the first preamble on the first carrier using a first CE level from the wireless device; and	in the absence of reception of the first transmission of the first preamble on the first carrier using the first CE level after a period of time corresponding to a period of time for transmitting a number of attempts associated with the first CE level: 		monitoring reception of a transmission of a preamble on a second carrier using the second CE level, the second carrier being selected in a predictable way for the network node, the predictable way being a pre-defined function known by the network node, and the second CE level being different from the first CE level.

Allowable Subject Matter

Claims  1-5,14-16,20-34,39 and 41 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1,20, 39, The closest prior art teaches GB2552838 Olivier teaches in para 0027 “UE determining EC level and then it determines the carriers which are providing resource at the determined EC level, this defines the set of carriers from which the UE can select”, however it fails to teach the combination of “in the absence of a valid response from the network node after a number of transmissions on the first carrier corresponding to a number of attempts associated with the first CE level: determining a second CE level that is different from the first CE level; selecting, in a predictable way for the network node, a second carrier that is supporting the second CE level, the predictable way being a pre-defined function known by the network node; and transmitting, to the network node, a preamble on the second carrier using the second CE level.” in addition to other limitations. 

	Regarding claims 14, 33, 40, The closest prior art teaches GB2552838 Olivier teaches in para 0027 “UE determining EC level and then it determines the carriers which are providing resource at the determined EC level, this defines the set of carriers from which the UE can select”,  however it fails to teach the combination of “in the absence of reception of the first transmission of the first preamble on the first carrier using the first CE level after a period of time corresponding to a period of time for transmitting a number of attempts associated with the first CE level: monitoring reception of a transmission of a preamble on a second carrier using the second CE level, the second carrier being selected in a predictable way for the network node, the predictable way being a pre-defined function known by the network node, and the second CE level being different from the first CE level.” in addition to other limitations of claim 40. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMIT KAUR whose telephone number is (571)270-5665.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 5712705630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAMIT KAUR/Examiner, Art Unit 2416 


/AJIT PATEL/Primary Examiner, Art Unit 2416